Citation Nr: 0933233	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  05-23 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for right knee arthritis.

2.  Entitlement to an initial rating greater than 20 percent 
for right knee subluxation with a torn meniscus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1987 to April 
1988, October 1990 to March 1991, July 1996 to August 1997, 
April 1998 to December 1999, February 2003 to April 2004, and 
additional active service, U.S. Army Reserve service, and 
Army National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Washington, DC, in which the RO denied the Veteran's 
claim of service connection for a right knee disability.  
This decision was issued to the Veteran and his service 
representative in November 2002.  The Veteran disagreed with 
this decision in August 2003 and notified VA that he had 
moved to the jurisdiction of the RO in Waco, Texas.

In August 2004, the RO in Waco, Texas, granted, in pertinent 
part, the Veteran's claim of service connection for right 
knee arthritis and assigned a 10 percent rating effective 
December 21, 1999, and discontinued February 19, 2003, when 
the Veteran returned to active duty.  This decision was 
issued to the Veteran and his service representative in 
September 2004.  The Veteran disagreed with this decision in 
October 2004, seeking a separate rating for right knee 
subluxation.

In May 2005, the RO granted the Veteran's claim of service 
connection for right knee subluxation with a torn meniscus 
and assigned a 20 percent rating effective April 28, 2004.

In March 2008, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.

In statements on an October 2008 VA Form 21-4138, the Veteran 
indicated an intent to file new claims of service connection 
for post-traumatic stress disorder (PTSD) and for a traumatic 
brain injury (TBI).  Because the RO has not adjudicated these 
claims in the first instance, they are referred back to the 
RO for adjudication.

Because the Veteran currently resides within the jurisdiction 
of the RO in New York, New York, that facility has 
jurisdiction over this appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Without good cause, the Veteran failed to report for a VA 
examination scheduled in March 2009 for the purpose of 
determining the severity of his service-connected right knee 
arthritis and service-connected right knee subluxation with a 
torn meniscus.

3.  The Veteran's right knee arthritis is manifested by, at 
worst, minimal degenerative changes seen on x-rays.

4.  The Veteran's right knee subluxation with a torn meniscus 
is manifested by, at worst, slight knee instability with 
lateral pressure.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 
10 percent for right knee arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655, 
4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5010-5260 (2008).

2.  The criteria for an initial rating greater than 
20 percent for right knee subluxation with a torn meniscus 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.71a, DC 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The Veteran's higher initial rating claims for right knee 
arthritis and for right knee subluxation with a torn meniscus 
are "downstream" elements of the RO's grant of service 
connection for these disabilities in the currently appealed 
rating decisions.  For such downstream issues, notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required 
in cases where such notice was afforded for the originating 
issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  For an increased compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In January 2001, November 
2003, October 2004, and June 2008, VA notified the Veteran of 
the information and evidence needed to substantiate and 
complete these claims, including what part of that evidence 
he was to provide and what part VA would attempt to obtain 
for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the currently appealed rating 
decision was fully favorable to the Veteran on the issues of 
service connection for right knee arthritis and for right 
knee subluxation with a torn meniscus, and because the 
Veteran's higher initial rating claims are being denied in 
this decision, the Board finds no prejudice to the Veteran in 
proceeding with the present decision and any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that, in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) clarified VA's notice obligations in 
increased rating claims.  The appeal for higher initial 
ratings for right knee arthritis and for right knee 
subluxation with a torn meniscus originates, however, from 
the grant of service connection for these disabilities.  
Consequently, Vazquez-Flores is inapplicable. 

Although the notification did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Thus, the Board finds that VA met its duty to notify 
the Veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's higher initial rating claims are being 
denied in this decision, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the Veteran.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file.

The Veteran has contended that he was treated between January 
and December 2003 at DeWitt Army Community Hospital, Fort 
Belvoir, Virginia ("DACH"), for his service-connected knee 
disabilities.  In response to a request from the RO for these 
records, however, DACH notified VA in October 2003 that it 
was unable to locate any records for the Veteran.

The RO has made repeated attempts to obtain the Veteran's 
service treatment records for certain of his periods of 
active duty.  The National Personnel Records Center (NPRC) 
notified VA in June 2001 that service treatment records for 
the Veteran's periods of active duty between July 1996 and 
August 1997 were not missing.  In cases where the Veteran's 
service treatment records (or other pertinent records, for 
that matter) are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the 
claimant in the development of his or her case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  VA must also provide an 
explanation to the appellant regarding VA's inability to 
obtain his or her service treatment records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992). The Court also has held 
that VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also 
McCormick v. Gober, 14 Vet. App. 39 (2000).  In September 
2005, following repeated unsuccessful attempts to obtain the 
Veteran's service treatment records for his period of active 
duty between February 2003 and April 2004, the RO formally 
determined that these records were not available for review. 

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has failed to report for VA examination in March 
2009 and has not shown good cause for his failure to report 
for this examination.  Letters from the RO dated in February 
2009, as well as the May 2009 supplemental statement of the 
case (SSOC), all informed him that failure to report for a 
scheduled VA examination may have adverse consequences, 
including the possible denial of his claims.  The February 
2009 letters from the RO also afforded the Veteran the 
opportunity to reschedule a VA examination, but he failed to 
respond.  

The Court has held that "[t]he duty to assist is not always 
a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Where entitlement to a benefit cannot be established 
or confirmed without a current VA examination and the Veteran 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. §§ 3.655(a)-(b) (2008).  In view of the foregoing, the 
Board concludes that there is no duty to provide another 
examination or medical opinion.  And, as VA has fulfilled the 
duty to notify and assist to the extent possible, the Board 
can consider the merits of this appeal without prejudice to 
the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran contends that his service-connected right knee 
arthritis and service-connected right knee subluxation with a 
torn meniscus are more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2008); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Pursuant to the Board's March 2008 remand, the Veteran was 
scheduled for VA examination in March 2009.  He was advised 
of the adverse consequences of failing to appear for a VA 
examination without good cause by correspondence from the RO 
dated that same month and by the May 2009 SSOC.   

To date, the Veteran has not responded to any of the 
correspondence sent to him concerning his failure to report 
for VA examination scheduled in connection with his higher 
initial rating claims for right knee arthritis and for right 
knee subluxation with a torn meniscus.  In the May 2009 SSOC, 
the AMC told the Veteran that they had been notified of his 
failure to report and provided him information regarding the 
consequences of his failure to attend a scheduled VA 
examination.  The May 2009 SSOC also was sent to the 
Veteran's current representative.

When a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claims shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant or death of an immediate 
family member.  In this case, the Veteran has not explained 
why he failed to report without good cause for VA examination 
in March 2009.

As noted above, VA's duty to assist the Veteran is not a 
one-way street.  The Veteran also has an obligation to assist 
in the adjudication of his claims.  The Veteran must be 
prepared to meet his obligations by cooperating with VA 
efforts to provide an adequate medical examination and 
submitting to the Secretary all medical evidence supporting 
his claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  
Individuals for whom examinations have been authorized and 
scheduled are required to report for same. 38 C.F.R. §§ 
3.326, 3.327 (2008).

Accordingly, the Board finds that the Veteran failed to 
report, without good cause, for VA examination scheduled in 
connection with his claims for higher initial ratings for 
right knee arthritis and for right knee subluxation with a 
torn meniscus.  Consistent with 38 C.F.R. § 3.655(b), both of 
these claims must be rated based on the evidence of record.

The Veteran's service-connected right knee arthritis 
currently is evaluated as 10 percent disabling by analogy to 
38 C.F.R. § 4.71a, DC 5010-5260 (traumatic arthritis-
limitation of leg flexion).  See 38 C.F.R. § 4.71a, DC 5010-
5260 (2008).  The Veteran's service-connected right knee 
subluxation with a torn meniscus currently is evaluated as 
20 percent disabling by analogy to 38 C.F.R. § 4.71a, DC 5257 
(other knee impairment).  See 38 C.F.R. § 4.71a, DC 5257 
(2008).

Degenerative arthritis established by X-ray evidence also 
will be rated on the basis of limitation of motion under the 
proper diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003.  Only when the 
limitation of motion of the specific joint is noncompensable 
under the appropriate DC a rating of 10 percent is applicable 
for each such major joint or group of minor joints affected 
by limitation of motion.

The standard range of motion for the knee is flexion to 140 
degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of flexion of a knee are 
assigned as follows:  Flexion limited to 60 degrees is 
0 percent, flexion limited to 45 degrees is 10 percent, 
flexion limited to 30 degrees is 20 percent, and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
DC 5260 (2008).

Evaluations for limitation of extension of the knee are 
assigned as follows:  Extension limited to 10 degrees is 10 
percent, extension limited to 15 degrees is 20 percent, 
extension limited to 20 degrees is 30 percent, extension 
limited to 30 degrees is 40 percent, and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, DC 5261 (2008).

A 30 percent rating is assigned for knee ankylosis under 
DC 5256 for favorable angle in full extension or in slight 
flexion between 0 and 10 degrees.  A 40 percent rating is 
assigned for knee ankylosis in flexion between 10 and 
20 degrees.  A 50 percent rating is assigned for knee 
ankylosis in flexion between 20 and 45 degrees.  A maximum 
60 percent rating is assigned for knee ankylosis which is 
extremely unfavorable in flexion at an angle of 45 degrees or 
more.  38 C.F.R. § 4.71a, DC 5256 (2008).

Under DC 5257, recurrent subluxation or lateral instability, 
a 10 percent rating is assigned for slight knee impairment.  
A 20 percent rating is assigned for moderate knee impairment.  
A maximum 30 percent rating is assigned for severe knee 
impairment.  38 C.F.R. § 4.71a, DC 5257 (2008).

A 20 percent rating is assigned under DC 5258 for dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 
(2008).

Tibia and fibula impairment is addressed in DC 5262.  Under 
this DC, a 10 percent rating is assigned for malunion of the 
tibia and fibula with slight knee or ankle disability.  A 
20 percent rating is assigned for malunion of the tibia and 
fibula with moderate knee or ankle disability.  A 30 percent 
rating is assigned for malunion of the tibia and fibula with 
marked knee or ankle disability.  A maximum 40 percent rating 
is assigned for nonunion of the tibia and fibula with loose 
motion and requiring a brace.  38 C.F.R. § 4.71a, DC 5262 
(2008).

A 10 percent rating is assigned under DC 5263 for genu 
recurvatum which is acquired, traumatic, with weakness and 
insecurity in weight-bearing objectively demonstrated.  
38 C.F.R. § 4.71a, DC 5263 (2008).

If a Veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  Where 
a Veteran has a limitation of flexion and a limitation of 
extension, the limitations must be rated separately to 
adequately compensate for functional loss, which comports 
with the principle underlying Esteban.  See VAOPGCPREC 9-
2004.  The evaluation, however, of the same manifestation 
under different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2008).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).  VA's General 
Counsel has held that limitation of motion and instability of 
the knee involve different symptomatology and separate 
ratings specifically are allowed under the Rating Schedule 
with x-ray evidence of arthritis.  See VAOGCPREC Op. No. 23-
97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and VAOGCPREC 
Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2008).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

The medical evidence shows that, prior to active service, on 
private outpatient treatment with Craig Poindexter, M.D., in 
April 1986, the Veteran complained of "a loud popping 
sensation with pain which appears to emanate from the notch 
region of the knee whenever he arises from a squatting or 
kneeling position with a varus strain applied to the right 
knee."  He reported a history of injuring his right knee 
when he was knocked from a bicycle by a motorist 2 years 
earlier.  At that time, the Veteran reported experiencing 
painful popping in the knee with recurrent swelling for 
approximately 1 year.  Dr. Poindexter stated that the Veteran 
"is probably not experiencing any true locking in the knee, 
but rather a momentary locking with something which is 
popping out of the joint surface."  Physical examination of 
the right knee showed no gross ligamentous instability, no 
increased joint effusion, and a full range of motion.  The 
impression was probable internal derangement of the knee.  
Dr. Poindexter stated, "I really cannot be certain as to 
whether this [is] an old partial tear of the anterior 
cruciate or a meniscal injury."  Later that same month, 
Dr. Poindexter noted that the Veteran's menisci "certainly 
do not show any evidence of a tear."

The Veteran had right knee arthroscopic surgery at a private 
facility in April 1986.  Arthroscopic examination of the 
right knee did not show any evidence of internal derangement 
or any pathology.  

On private outpatient treatment in May 1986, the Veteran 
complained that "his knee still pops on arising from a 
kneeling position with a varus strain applied to the knee."  
Physical examination of the right knee showed no locking, no 
significant pain, and no swelling.  The Veteran was advised 
to return to work the next day.

The Veteran's available service treatment records show that 
he denied all relevant medical history at an enlistment 
physical examination in April 1987.  The in-service examiner 
noted the Veteran's right knee arthroscopic surgery with 
Dr. Poindexter which had found no abnormality.  Clinical 
evaluation was normal except for a medial scar on the left 
knee and a scar on the right foot.  X-rays of the right knee 
were normal.

In a September 1987 letter included with the Veteran's 
service treatment records, Dr. Poindexter stated, "As far as 
I am concerned, [the Veteran] does not have any significant 
problems with his knee at this time.  [The Veteran] would 
certainly be fit for service."

On outpatient treatment in September 1987, the Veteran denied 
any current right knee difficulty.  He reported that he had 
fallen 2 years earlier and twisted his right knee.  He also 
reported that, after he fell, he began experiencing right 
knee pain on movement.  He reported further that arthroscopic 
surgery had shown no internal knee damage.  He stated that 
his right knee "has returned to normal."  Physical 
examination of the right knee showed a full range of motion 
with no localized tenderness, no instability or effusion, and 
no crepitation of the patella against the condyle.  X-rays 
were negative.  The impression was good function of the right 
knee following arthroscopic surgery.

The Veteran again denied all relevant medical history at a 
periodic physical examination in January 1990.  Clinical 
evaluation was normal.  These results were unchanged on 
periodic physical examination in June 1990.

On periodic physical examination in March 1993, clinical 
evaluation was normal.  The Veteran denied all relevant 
medical history.

The Veteran denied all relevant medical history at a periodic 
physical examination in December 1998.  Clinical evaluation 
showed a surgical scar on the right knee.  

X-rays of the right knee in March 1999 showed mild narrowing 
of the medial compartment of the knee joint.

A magnetic resonance imaging (MRI) scan of the right knee in 
April 1999 showed a 1.5 centimeter (cm) by 1.0 cm cystic 
structure within the infrapatellar fat which might represent 
a ganglion cyst.

On private outpatient treatment in November 1999, the 
Veteran's complaints included knee pain.  Physical 
examination showed tenderness along the medial side of the 
right knee.  X-rays essentially were benign.  The impressions 
included rule-out internal derangement of the right knee.

On outpatient treatment in January 2003, the Veteran 
complained of a long history of right knee pain.  He reported 
that he experienced right knee pain while running but was 
"able to do all other activities."  Objective examination 
of the right knee showed slight effusion, a good range of 
motion, no instability, and no quadriceps atrophy.  The 
Veteran was able to heel-toe walk and squat.  X-rays showed 
minimal degenerative changes.  The assessment was right 
anterior lateral knee pain.

The Veteran was placed on a permanent physical profile in 
January 2003 for right knee pain.  He was placed on a 
temporary physical profile in March 2003 for a right knee 
injury (meniscal tear).

The Veteran complained of chronic knee pain at a pre-
deployment health assessment in September 2003.  It was noted 
that the Veteran was deployable.  Clinical evaluation was 
normal.  It also was noted in the summary of defects and 
diagnoses that, although no physical defects had been found, 
the Veteran had chronic recurrent knee pain with a probable 
torn meniscus.  The Veteran was placed on a permanent 
physical profile later in September 2003 for right knee pain.  
The Veteran also received a second temporary physical profile 
in September 2003 for a torn right meniscus.

On outpatient treatment later in September 2003, the 
Veteran's complaints included degenerative joint disease of 
the knees.  It was noted that the Veteran had received right 
knee arthroscopic surgery.  Objective examination of the 
right knee showed trace effusion and no joint line tenderness 
to palpation or crepitance.  X-rays were within normal 
limits.  The assessment included probable early degenerative 
joint disease in the right knee with mild instability.

The post-service medical evidence shows that x-rays of the 
right knee in May 2004 were normal.

On VA examination in November 2004, the Veteran's complaints 
included right knee instability with popping and giving way 
"when carrying loads."  The Veteran also complained of 
right knee locking "dozens of times throughout the day, 
requiring manual manipulation to regain his range of 
motion," occasional right knee swelling which lasted 1 to 
2 days, and daily and constant right knee pain.  It was noted 
that the Veteran did not use a brace or cane.  The Veteran's 
gait was normal.  The Veteran reported that, if he did any 
lifting or carrying heavy objects, he experienced pain and 
instability in the right knee.  The Veteran also was 
unemployed.  The VA examiner stated, "I would project that 
it would affect his ability to perform any type of lifting or 
squatting activities."  Physical examination of the right 
knee showed a full active range of motion from 0 to 
140 degrees, no effusion, some tenderness in the medial and 
lateral joint lines, no instability, 5/5 motor strength in 
the quadriceps and hamstrings.  An MRI scan of the right knee 
showed a complex tear and degenerative changes of the 
posterior limb of the lateral meniscus.  The VA examiner's 
diagnosis was internal derangement of the right knee 
secondary to a posterior horn lateral meniscal tear and 
degenerative fraying of the right medial meniscus, functional 
loss due to pain, but no instability or subluxation.

On VA examination in April 2005, it was noted that there had 
been no interval change in the Veteran's right knee since the 
VA examination in November 2004.  It also was noted that the 
Veteran had been diagnosed previously as having a meniscal 
tear in the knee which was unchanged.

On VA outpatient treatment in September 2008, the Veteran's 
complaints included intermittent right knee pain.  The 
Veteran reported that his right knee pain worsened with 
activity.  He also reported experiencing instability which 
"may occur daily."  He reported further that he experienced 
knee swelling.  The Veteran currently was not employed as he 
had just returned from Iraq in August 2008.  Physical 
examination showed no joint, bone, or muscle deformities, 
5/5 strength in all muscles, and a full range of motion in 
all extremities.  The Veteran's right knee showed slight 
instability with lateral pressure but was not tender.  The 
Veteran had a symmetrical gait and was able to walk on his 
heels, toes, and tandem walk without difficulty.  The 
assessment included right knee arthralgia.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial rating greater 
than 10 percent for right knee arthritis.  As noted, the 
Veteran, without good cause, failed to report for VA 
examination in March 2009.  Information which was expected 
from this examination could not be obtained.  Thus, his 
higher initial rating claim for right knee arthritis will be 
evaluated based on the evidence of record.  See 38 C.F.R. 
§ 3.655(b).  The medical evidence of record shows that the 
Veteran's service-connected right knee arthritis is 
manifested by, at worst, minimal degenerative changes as seen 
on outpatient treatment in January 2003.  It appears that 
these results are the basis for the 10 percent rating 
currently assigned for the Veteran's service-connected right 
knee arthritis.  See 38 C.F.R. § 4.71a, DC 5010-5260 (2008).  

The Board acknowledges that the Veteran injured his right 
knee prior to active service and was diagnosed as having 
probable internal derangement of the right knee by 
Dr. Poindexter in April 1986.  Dr. Poindexter also found the 
Veteran qualified for active service with no significant 
right knee problems in September 1987.  The Veteran's right 
knee had a full range of motion in September 1987.  There was 
a good range of right knee motion noted on outpatient 
treatment in January 2003.  The Board also acknowledges that 
the Veteran received a permanent physical profile for right 
knee pain while on active service in 2003.  A full range of 
right knee motion was noted on VA examination in November 
2004 and there were no changes noted on subsequent VA 
examination in April 2005.  Finally, a full range of right 
knee motion was noted on VA outpatient treatment in September 
2008.  Absent evidence of flexion limited to 30 degrees or 
less (i.e., a 20 percent rating), and absent evidence of any 
limitation of extension of the knee (that would warrant a 
separate compensable rating), the Board finds that a higher 
initial rating for the Veteran's service-connected right knee 
arthritis is not warranted.  See 38 C.F.R. § 4.71a, DCs 5260, 
5261.  

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim for an initial rating greater 
than 20 percent for right knee subluxation with a torn 
meniscus.  As noted, the Veteran, without good cause, failed 
to report for VA examination in March 2009.  Information 
which was expected from this examination could not be 
obtained.  Thus, his higher initial rating claim for right 
knee subluxation with a torn meniscus also will be evaluated 
based on the evidence of record.  See 38 C.F.R. § 3.655(b).  
The medical evidence of record shows that the Veteran's 
service-connected right knee subluxation with a torn meniscus 
is manifested by, at worst, a meniscal tear seen on VA MRI 
scan of the right knee in November 2004 and slight right knee 
instability with lateral pressure as seen on VA outpatient 
treatment in September 2008.  It appears that these results 
are the basis for the 20 percent currently assigned for the 
Veteran's service-connected right knee subluxation with a 
torn meniscus.  See 38 C.F.R. § 4.71a, DC 5257 (2008).  

The Veteran was diagnosed as having probable internal 
derangement of the right knee in April 1986 prior to active 
service but there was no evidence of a meniscal tear at that 
time.  

Periodic physical examination in September 2003 indicated a 
probable torn meniscus in the right knee.  The Veteran was 
placed on a temporary physical profile in 2003 for a probable 
torn meniscus.  A November 2004 MRI scan of the right knee 
showed a complex tear and degenerative changes of the 
posterior limb of the lateral meniscus.  No effusion or 
instability was seen on physical examination of the Veteran's 
right knee in November 2004, however.  The Veteran was 
diagnosed as having internal derangement of the right knee 
secondary to a posterior horn lateral meniscal tear and 
degenerative fraying of the right medial meniscus with 
functional loss due to pain but no instability or 
subluxation.  The Veteran's right knee meniscal tear was 
unchanged on VA examination in April 2005.  

Finally, on VA outpatient treatment in September 2008, the 
Veteran reported experiencing instability which "may occur 
daily."  He also reported that he experienced knee swelling.  
Physical examination, however, showed no joint, bone, or 
muscle deformities, and 5/5 strength in all muscles.  The 
Veteran's right knee also showed slight instability with 
lateral pressure, but it was not tender.  The Veteran had a 
symmetrical gait and was able to walk on his heels, toes, and 
tandem walk without difficulty.  The assessment included 
right knee arthralgia.  In summary, without evidence showing 
severe recurrent subluxation or lateral instability (i.e., a 
30 percent rating under DC 5257), the Board finds that an 
initial rating greater than 20 percent for the Veteran's 
service-connected right knee subluxation with a torn meniscus 
is not warranted under DC 5257.  Id.

The Board also must consider whether the Veteran is entitled 
to a separate rating under other DCs for evaluating knee 
disabilities for his service-connected right knee disability.  
The Board observes that the Veteran currently is in receipt 
of a separate 20 percent rating for right knee subluxation 
with a torn meniscus under DC 5257.  See 38 C.F.R. § 4.71a, 
DC 5257 (2008).  The medical evidence shows that, prior to 
active service, in April 1986, the Veteran reported 
experiencing painful popping in the knee with recurrent 
swelling for approximately one year.  Dr. Poindexter stated 
that the Veteran "is probably not experiencing any true 
locking in the knee, but rather a momentary locking with 
something which is popping out of the joint surface."  
Physical examination of the right knee showed no gross 
ligamentous instability and no increased joint effusion.  

On private outpatient treatment in May 1986, the Veteran 
complained that "his knee still pops on arising from a 
kneeling position with a varus strain applied to the knee."  
Physical examination of the right knee showed no locking, no 
significant pain, and no swelling.  

In September 1987, physical examination of the right knee 
showed no localized tenderness, no instability or effusion, 
and no crepitation of the patella against the condyle.  

In January 2003, objective examination of the right knee 
showed slight effusion, no instability, and no quadriceps 
atrophy.  In September 2003, objective examination of the 
right knee showed trace effusion and no joint line tenderness 
to palpation or crepitance.  

On VA examination in November 2004, the Veteran's complaints 
included right knee instability with popping and giving way 
"when carrying loads."  The Veteran also complained of 
right knee locking "dozens of times throughout the day, 
requiring manual manipulation to regain his range of 
motion," occasional right knee swelling which lasted one to 
two days, and daily and constant right knee pain.  The 
Veteran reported that, if he did any lifting or carrying 
heavy objects, he experienced pain and instability in the 
right knee.  Physical examination of the right knee showed no 
effusion, some tenderness in the medial and lateral joint 
lines, no instability, and 5/5 motor strength in the 
quadriceps and hamstrings.  In summary, absent objective 
evidence of right knee ankylosis, dislocated semilunar 
cartilage with frequent episodes of locking, pain, and joint 
effusion, symptomatic removal of semilunar cartilage, limited 
right knee extension, impairment of tibia and fibula, or genu 
recurvatum, the Board finds that the Veteran is not entitled 
to a separate rating for his service-connected right knee 
disability under these DCs.  See 38 C.F.R. §§ 4.71a, 
DCs 5256, 5258, 5259, 5261, 5262, 5263 (2008).

The evidence of record from the day the Veteran filed these 
claims to the present also supports the conclusion that he is 
not entitled to additional increased compensation for his 
service-connected right knee disability at any other time 
within the appeal period.

The potential application of 38 C.F.R. § 3.321(b)(1) (2008) 
has been considered.  It appears that the Veteran was an 
active duty reservist with multiple periods of active and 
inactive service during the pendency of this appeal.  In 
November 2004, the Veteran reported that he was unemployed.  
The VA examiner stated, "I would project that [the Veteran's 
right knee disability] would affect his ability to perform 
any type of lifting or squatting activities."  In September 
2008, the Veteran reported that he currently was not employed 
as he had just returned from Iraq in August 2008.  As noted, 
because the Veteran failed to report for VA examination in 
March 2009, evidence concerning his current employability 
could not be obtained.  Thus, the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2008).  
In this regard, the Board finds that there has been no 
showing by the Veteran that his right knee disability has 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).



ORDER

Entitlement to an initial rating greater than 10 percent for 
right knee arthritis is denied.

Entitlement to an initial rating greater than 20 percent for 
right knee subluxation with a torn meniscus is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


